              IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       MIDDLE DISTRICT OF TENNESSEE

IN RE:                                               §              NO. 3:19-05259
KADREN PATRICE CARTER-RIPPY,                         §              CHAPTER 13
      Debtor.                                        §              JUDGE HARRISON
                                                     §
                                                     §
                                                     §
RICHLAND HILLS,                                      §
     Movant.                                         §
                                                     §
VS.                                                  §
                                                     §
KADREN PATRICE CARTER-RIPPY, AND                     §
HENRY E. HILDEBRAND, III, TRUSTEE,                   §
    Respondents.                                     §


                        ORDER GRANTING RELIEF FROM STAY

        The Movant, an unsecured creditor identified above, is granted relief from the automatic
stay in 11 U.S.C. § 362(a) to pursue its rights, as allowed by state law and the bankruptcy code,
with respect to subject property known as 5800 Maudina Ave., Apt. #F-1, Davidson County,
Nashville, Tennessee. The subject property includes, but is not limited to, all parking, storage
and common areas.

        Determination of the Movant’s rights shall be heard in the state court, including but not
limited to, General Sessions Court for Davidson County, Tennessee. Debtor withdrew his/her
response to the motion on September 30, 2019. The withdrawal of debtor’s response to the
motion for relief from the stay is deemed a statement of no opposition to the relief requested.

        IT IS ORDERED that due to the debtor’s withdrawal of the response to the Motion for
Relief, the automatic stay in 11 U.S.C. § 362(a) is terminated with respect to the Movant and the
subject property.

       IT IS FURTHER ORDERED that the automatic stay in FED. R. BANKR. P. 4001(a)(3)
does not apply.

                                            THIS ORDER WAS SIGNED AND ENTERED
                                               ELECTRONICALLY AS
                                     INDICATED AT THE TOP OF THE FIRST PAGE.




Case 3:19-bk-05259       Doc 30    Filed 10/01/19 Entered 10/01/19 16:25:00             Desc Main
                                   Document     Page 1 of 2
APPROVED FOR ENTRY:

/s/ M. Wesley Hall, III
M. Wesley Hall, III
Hall & Associates
Attorney for Movant
223 Madison Street, Suite 212
Madison, TN 37115
(615) 868-4101; (615) 868-3893 (fax)
bk1@the-law-office.net




Case 3:19-bk-05259     Doc 30    Filed 10/01/19 Entered 10/01/19 16:25:00   Desc Main
                                 Document     Page 2 of 2
